DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 6, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 3 “the adhesion portion” has antecedent issues.  Particularly, no adhesion portion has been introduced yet and it is unclear if the claim depends on claim 2 or if it is a meant to be an adhesion portion”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Insofar as they are understood claims 1, 3, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoppe US Patent Application Publication 2018/0031835.
Regarding claim 1 Hoppe discloses a virtual image display device (e.g. figures 3 or 5) comprising: an image element configured to display an image (e.g. image source 109 & field flattener lens 900 or image source 509 & field flattener lens 800); a first lens disposed in an extracting position of image light and including, at the image element side thereof, a convex surface (e.g. plano-convex singlet 105 or 501); a second lens disposed further toward the image element side than the first lens and including a concave surface (e.g. plano-concave singlet 107 or 503) bonded to the convex surface of the first lens (implicit for doublets comprises 105 & 107 or 501 & 503); a half mirror provided in a bonding portion for bonding together the convex surface and the concave surface (e.g. partially reflective surface coating 113 or 505); a transmission/reflection selection member provided at a light emitting side of the first lens and configured to selectively perform transmission or reflection of the light, depending on a polarization inter alia paragraph [0032] “polarizer 303 and retarder 307 are coupled directly to field flattener lens 900, optionally via index matching material”).
Regarding claim 3 Hoppe disclose the virtual image display device according to claim 1, as set forth above.  Hoppe further discloses comprising an adhesive escape portion configured to cause a portion of an adhesive (implicit that the doublet has an adhesive between the singlets), which is to serve as an adhesion portion, to escape (implicit that cement holding the doublet together would have an excess portion at the edges, since when cementing singlets together a small amount of excess cement is used so that there is no gaps in the interface and the excess portion squishes out of the side of the interface).
Regarding claim 7 Hoppe disclose the virtual image display device according to claim 1, as set forth above.  Hoppe further discloses wherein the image element (e.g. 109 & 900 or 509 & 800) includes a deflecting member (e.g. 900 or 800) configured to deflect a light emission direction in accordance with an inclination angle of a principal ray (see figures 3 & 5).  
Regarding claim 9 Hoppe disclose the virtual image display device according to claim 1, as set forth above.  Hoppe further discloses wherein the convex surface of the first lens and the concave surface of the second lens are spherical surfaces (paragraph [0038] “the shape of the interface between singlets 105 and 107 may be spherical”).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hoppe US Patent Application Publication 2018/0031835 in view of Hoppe US Patent 5,715,023.
Regarding claim 2 Hoppe ‘835 disclose the virtual image display device according to claim 1, as set forth above.  Hoppe ‘835 discloses the light-guiding portion is an “index matching material.”  Hoppe ‘835 does not disclose the light-guiding portion is an adhesion portion configured to adhere the image element to the second lens.
Hoppe ‘023 teaches a virtual image display device (e.g. figures 4-6) comprising: an image element configured to display an image (e.g. source 401 or 509); a first lens disposed in an extracting position of image light and including, at the image element side thereof, a convex surface (e.g. plano-convex singlet 411 or 501); a second lens disposed further toward the image element side than the first lens and including a concave surface (e.g. plano-concave singlet 407 or 501) bonded to the convex surface of the first lens (column 1 lines 5-9 “two plano singlets cemented together”); a half mirror (e.g. partial reflective coating 409 or 505) provided in a bonding portion for bonding together the convex surface and the concave surface (column 1 lines 5-9 “two plano singlets cemented together with a partially reflective coating interposed between the two singlets”); a transmission/reflection selection member (e.g. CLC device 413 or 507) provided at a light emitting side of the first lens and configured to .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hoppe US Patent Application Publication 2018/0031835 in view of Border et al. US Patent Application Publication 2016/0286210.
Regarding claim 5 Hoppe disclose the virtual image display device according to claim 1, as set forth above.  Hoppe does not disclose it is further comprising an image element positioning portion configured to position the image element relative to the second lens.
Border teaches a similar display system (inter alia abstract) and further teaches a mechanism for moving an image source relative to one or more lens elements (inter alia paragraph [0593] & figures 150a-b) for the purpose of changing the focal distance of the displayed image (paragraph [0593]) and to align the elements to provide reliable convergence (paragraph [0619]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the virtual image display device as disclosed by Hoppe to have it further comprise an image element .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoppe US Patent Application Publication 2018/0031835 in view of Border et al. US Patent Application Publication 2015/0309313.
Regarding claim 6 Hoppe disclose the virtual image display device according to claim 1, as set forth above.  Hoppe does not disclose wherein the second lens includes an embedding portion configured to embed the image element.  
Border teaches a similar display system (inter alia abstract e.g. figure 132, 134-135a & 138-139) with a folded optical path, an image element configured to display an image (e.g. figure 132 image source 13260); a first lens disposed in an extracting position of image light and including, at the image element side thereof, a convex surface (e.g. power lens 13240); a second optically powered element (e.g. solid prism 13250 & paragraph [0559]) disposed further toward the image element side than the first lens and including a concave surface (e.g. output surfaces 13252) facing the convex surface of the first lens (see figure 132); and further teaches the second optically powered element includes an embedding portion (e.g. input surface 13252) configured to embed the image element (see figure 132) for the purpose of distributing the optical powered required so that the first lens can be thinner, thereby reducing the overall size (paragraph [0559]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the virtual image display device as disclosed by Hoppe to have the second lens includes an embedding portion configured to embed the image element as taught by Border for the purpose of distributing the optical powered required so that the first lens can be thinner, thereby reducing the overall size.

s 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe US Patent Application Publication 2018/0031835 as evidenced by Wikipedia page “Index-matching material” 2018 and Norland Products “Norland Optical Adhesive 61 Product Sheet” 2003.
Regarding claim 8 Hoppe disclose the virtual image display device according to claim 1, as set forth above.  Hoppe does not disclose wherein a refractive index of the light-guiding portion (e.g. “index matching material”) is greater than or equal to 1.3.  However the disclosed “index matching material” would suggest to one skilled in the art an index ≥ 1.3 as evidenced by Wikipedia and Norland Products for the purpose of reducing reflection that would occur if air was in the interface.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the virtual image display device as disclosed by Hoppe to have a refractive index of the light-guiding portion is greater than or equal to 1.3 since Hoppe’s light-guiding portion uses “index matching material” which would suggest to one skilled in the art an index ≥ 1.3 as evidenced by Wikipedia and Norland Products for the purpose of reducing reflection that would occur if air was in the interface.
Regarding claim 10 Hoppe disclose the virtual image display device according to claim 1, as set forth above.  Hoppe does not disclose wherein a size of an image display area of the image element is smaller than a size of an optical surface of the second lens.  It is noted that there are a finite number of identified, predictable potential relative size combinations, e.g. the display area less than, greater than or equal to the second lens surface.  It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007).  In this case one would be motivated to use a smaller display for the purpose of reducing size and weight.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the display area the virtual image display device as disclosed by Hoppe to be smaller than an optical surface of the second lens since there are a limited .

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe US Patent Application Publication 2018/0031835 in view of Carollo et al. US Patent Application Publication 2016/0116748.
Regarding claim 4 Hoppe disclose the virtual image display device according to claim 1, as set forth above.  Hoppe does not disclose it is further comprising a shielding portion additionally provided along a periphery of the light-guiding portion.
Carollo teaches a similar display with a pancake optical system (paragraph [0035] see figures 5B, 6B & 9A-B) including a doublet (see figures 9A-B) and an image element configured to display an image (e.g. microdisplay 106b); and further teaches it is further comprising a shielding portion additionally provided along a periphery of the light-guiding portion (paragraph [0034] “housing … furnished in black or flat black”) for the purpose of limiting external light from entering the interior of the display (paragraph [0034]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the virtual image display device as disclosed by Hoppe to have a shielding portion additionally provided along a periphery of the light-guiding portion as taught by Carollo for the purpose of limiting external light from entering the interior of the display.
Regarding claim 11 Hoppe disclose the virtual image display device according to claim 10, as set forth above.  Hoppe does not disclose it is wherein the image element is a micro display having an image display area including one side having a length of less than or equal to 2.5 inches.
Carollo further teaches the image element (e.g. microdisplay 106b) is a micro display having an image display area including one side having a length of less than or equal to 2.5 inches (paragraph [0035] “106b can measure in a range from about 0.5 inches to 1.5 inches on the diagonal dimension”) .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-8, respectively, of U.S. Patent No. 10,606,095. Although the claims at issue are not identical, they are not patentably distinct from each other because while the independent claim of the instant application is slightly broader than the limitations in the independent claim of ‘095 any device reading on ‘095 would necessarily meet those of the instant application.
Instant Application
10,606,095
1.  A virtual image display device comprising: 
an image element configured to display an image; 
a first lens disposed in an extracting position of image light and including, at the image element side thereof, a convex surface; 
a second lens disposed further toward the image element side than the first lens and including a concave surface bonded to the convex surface of the first lens; 
a half mirror provided in a bonding portion for bonding together the convex surface and the concave surface; 
a transmission/reflection selection member provided at a light emitting side of the first lens and configured to selectively perform transmission or reflection of the light, depending on a polarization state of the light; and 
a light-guiding portion keeping close contact between the image element and the second lens and configured to guide the image light.
1. A virtual image display device, comprising: 
an image element configured to display an image;  
a first lens disposed at a location where image light from the image element is extracted, and including a light emitting plane configured to emit the image light and a convex surface facing the image element side;  
a second lens disposed further toward the image element side than the first lens and including a concave surface bonded to the convex surface of the first lens, and a light incident plane on which the image light from the image element is incident;  
a half mirror provided in a bonding portion between the convex surface and the concave surface, the bonding portion including a bonding film on a second lens side of the half mirror but not on a first lens side of the half mirror; and 
a transmission/reflection selection member provided in contact with the light emitting plane and configured to selectively transmit or reflect the light depending on a polarization state of the light.
10.  The virtual image display device according to claim 1, wherein a size of an image display area of the image element is smaller than a size of an optical surface of the second lens.  
7.  The virtual image display device according to claim 1, wherein a size of an image display area of the image element is smaller than a size of an optical surface of the second lens.

8.  The virtual image display device according to claim 7, wherein the image element is a micro display having an image display area, and a length of one side of the image display area is equal to or less than 2.5 inches.


It is noted that ‘095 claim 1 has further limited the first and second lens to also have planar surfaces and particular details regarding the bonding of the half mirror beyond what is required by claim 1 of the instant application.  Further, there is nothing in either claim 1 which would exclude a device reading on the other claim 1.  Thus, any device meeting the limitations of ‘095 claim 1 would necessarily meet broader limitations of the instant application claim 1.  If the instant application was allowed there would be two patents reading on devices reading on claim 1 of ‘095, which would open the application to unjustified or improper timewise extension of the “right to exclude” granted by a patent and create possible harassment by multiple assignees.
Claims 1 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7, respectively, of U.S. Patent No. 10,627,644. Although the claims at issue are not identical, they are not patentably distinct from each other because while the independent claim of the instant application is slightly broader than the limitations in the independent claim of ‘644 any device reading on ‘644 would necessarily meet those of the instant application.
Instant Application
10,627,644
1.  A virtual image display device comprising: 
an image element configured to display an image; 
a first lens disposed in an extracting position of image light and including, at the image element side thereof, a convex surface; 
a second lens disposed further toward the image element side than the first lens and including a concave surface bonded to the convex surface of the first lens; 
a half mirror provided in a bonding portion for bonding together the convex surface and the concave surface; 
a transmission/reflection selection member provided at a light emitting side of the first lens 
a light-guiding portion keeping close contact between the image element and the second lens and configured to guide the image light.

an image element configured to display an image;  
a first lens disposed at a location where image light from the image element is extracted and including a convex surface facing the image element side;  
a second lens disposed further toward the image element side than the first lens and including a concave surface to be bonded to the convex surface of the first lens;  
a half mirror provided in a bonding portion between the convex surface and the concave surface; and 

a refractive index of the first lens is larger than a refractive index of the second lens, and 
an Abbe's number of the first lens is larger than an Abbe's number of the second lens.

6.  The virtual image display device according to claim 1, wherein a size of an image display area of the image element is smaller than a size of an optical surface of the second lens.
11.  The virtual image display device according to claim 10, wherein the image element is a micro display having an image display area including one side having a length of less than or equal to 2.5 inches.
7.  The virtual image display device according to claim 6, wherein the image element is a micro display having an image display area, and a length of one side of the image display area is equal to or less than 2.5 inches.


It is noted that ‘644 claim 1 has further limited the relative refractive indices and Abbe numbers of the first and second lens beyond what is required by claim 1 of the instant application.  Further, there is nothing in either claim 1 which would exclude a device reading on the other claim 1.  Thus, any device meeting the limitations of ‘644 claim 1 would necessarily meet broader limitations of the instant application claim 1.  If the instant application was allowed there would be two patents reading on devices reading on claim 1 of ‘644, which would open the application to unjustified or improper timewise extension of the “right to exclude” granted by a patent and create possible harassment by multiple assignees.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharp et al. US Patent Application Publication 2019/0235145, in regards to a similar device.
Ouderkirk et al. US Patent Application Publication 2020/0096780, in regards to a similar device.
Coates et al. US Patent Application Publication 2004/0014504, in regards to a similar device.
Togino et al. US Patent 5,644,436, in regards to a similar device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                            June 10, 2021